                 Case 3:20-cv-02063-JCS Document 1 Filed 03/24/20 Page 1 of 7




 1   Michele R. Stafford, Esq. (SBN 172509)
     Luz E. Mendoza, Esq. (SBN 303387)
 2   SALTZMAN & JOHNSON LAW CORPORATION
     1141 Harbor Bay Parkway, Suite 100
 3
     Alameda, California 94502
 4   Telephone: (510) 906-4710
     Email: mstafford@sjlawcorp.com
 5   Email: lmendoza@sjlawcorp.com
 6   Attorneys for Plaintiffs, District Council 16
     Northern California Health and Welfare Trust Fund, et al.
 7

 8                                   UNITED STATES DISTRICT COURT
 9                                NORTHERN DISTRICT OF CALIFORNIA
10

11   DISTRICT COUNCIL 16 NORTHERN                                     Case No.
     CALIFORNIA HEALTH AND WELFARE TRUST
12                                                                    COMPLAINT
     FUND, and its JOINT BOARD OF TRUSTEES;
13   ROBERT WILLIAMS and JOHN MAGGIORE,
     Trustees;
14
     NORTHERN CALIFORNIA GLAZIERS,
15   ARCHITECTURAL METAL AND GLASS
     WORKERS PENSION TRUST FUND, and its JOINT
16
     BOARD OF TRUSTEES; ROBERT WILLIAMS and
17   CHRIS BAGATELOS, Trustees;

18   NORTHERN CALIFORNIA GLAZIERS
     INDIVIDUAL ACCOUNT RETIREMENT TRUST
19   FUND; and its JOINT BOARDS OF TRUSTEES;
     ROBERT WILLIAMS and CHRIS BAGATELOS,
20
     Trustees;
21
     DISTRICT COUNCIL 16 NORTHERN
22   CALIFORNIA JOURNEYMAN AND APPRENTICE
     TRAINING TRUST FUND, and its JOINT BOARD
23   OF TRUSTEES; ROBERT WILLIAMS and
24   JEANNIE SIMPELO, Trustees; and

25   I.U.P.A.T. UNION AND INDUSTRY NATIONAL
     PENSION FUND, and its JOINT BOARD OF
26   TRUSTEES; KENNETH RIGMAIDEN, Trustee
27                  Plaintiffs,
28          v.

                                                           1
     COMPLAINT
     Case No.
                                                    P:\CLIENTS\GLACL\Product, Services & Labor 2\Pleadings\Products Service & Labor - Complaint 032420.docx
                 Case 3:20-cv-02063-JCS Document 1 Filed 03/24/20 Page 2 of 7




 1   PRODUCTS SERVICE & LABOR, INC., a Nevada
     Corporation dba PRODUCT SERVICE & LABOR
 2   INC.,
 3                  Defendant.
 4

 5                                                      Parties
 6          1.      The District Council 16 Northern California Health and Welfare Trust Fund (“Health
 7   Fund”); Northern California Glaziers, Architectural Metal and Glass Workers Pension Trust Fund
 8   (“Pension Fund”); Northern California Glaziers Individual Account Retirement Trust Fund (“IARP
 9   Fund”); District Council 16 Northern California Journeyman and Apprentice Training Trust Fund
10   (“Apprentice Fund”); and the IUPAT Union and Industry National Pension Fund (“National Fund”) are
11   employee benefit plans as defined in the Employee Retirement Income Security Act of 1974 (“ERISA”)
12   § 3(3), 29 U.S.C. § 1002(3). Robert Williams and Chris Bagatelos are Trustees, and fiduciaries, of the
13   Pension Fund and the IARP Fund. Robert Williams and John Maggiore are Trustees, and fiduciaries, of
14   the Health Fund. Robert Williams and Jeannie Simpelo are Trustees, and fiduciaries, of the Apprentice
15   Fund. Kenneth Rigmaiden is a Trustee, and fiduciary, of the National Fund. The Pension Fund, Health
16   Fund, IARP Fund, Apprentice Fund, National Fund, and their respective Trustees and fiduciaries, are
17   collectively referred to herein as “ERISA Plaintiffs” or “Plaintiffs.”
18          3.      Products Service & Labor, Inc., a Nevada Corporation dba Product Service & Labor Inc
19   (“Defendant”), is an employer by virtue of ERISA § 3(5), 29 U.S.C. § 1002(5), and NLRA § 2(2), 29
20   U.S.C. § 152(2).
21                                                   Jurisdiction
22          4.      Jurisdiction exists in this Court over the claims asserted by ERISA Plaintiffs by virtue of
23   ERISA § 502, 29 U.S.C. § 1132, in that ERISA Plaintiffs seek to enforce the provisions of ERISA and
24   the terms of their plans, seek to enjoin the acts and practices which violate ERISA, seek equitable relief
25   to redress such violations, and seek all other appropriate relief under ERISA.
26          5.      Jurisdiction exists in this Court over all the claims by virtue of the Labor Management
27   Relations Act (“LMRA”) § 301, 29 U.S.C. § 185, in that Plaintiffs seek to enforce the terms and
28   conditions of a valid Bargaining Agreement.

                                                             2
     COMPLAINT
     Case No.
                                                      P:\CLIENTS\GLACL\Product, Services & Labor 2\Pleadings\Products Service & Labor - Complaint 032420.docx
                  Case 3:20-cv-02063-JCS Document 1 Filed 03/24/20 Page 3 of 7




 1           6.      To the extent jurisdiction over any claim does not exist under ERISA or the LMRA,

 2   supplemental jurisdiction exists in this Court over such claims by virtue of 29 U.S.C. § 1367 in that they

 3   arise out of a common nucleus of operative facts that form the basis of the federal claims asserted

 4   herein, each of which has a substantial ground in federal jurisdiction.

 5                                                        Venue

 6           7.      Venue is conferred upon this Court by § 502, 29 U.S.C. § 1132. Where an action is

 7   brought under ERISA § 502 in a district court of the United States, it may be brought at Plaintiffs’

 8   discretion, in the district where the plan is administered, where the breach took place, or where a

 9   defendant resides or may be found. ERISA Plaintiffs’ Trust Funds are administered in this district at

10   their principal place of business in Dublin, California. Thus, jurisdiction and venue are properly

11   grounded with this Court.

12           8.      Venue exists in this Court with respect to the claims under LMRA § 301, 29 U.S.C. §

13   185, as this Court has jurisdiction over the parties, as District Council No. 16 of the International Union

14   of Painters and Allied Trades (the “Union”) maintains its principal place of business in this district, its

15   duly authorized officers or agents are engaged in representing employee members in this district, and the

16   claims arise in this district.

17                                              Intradistrict Assignment

18           9.      The basis for assignment of this action to this Court’s Oakland Division is that all of the
19   events and omissions giving rise to Plaintiffs’ claims occurred in the County of Alameda, where ERISA

20   Plaintiffs’ Funds and the Bargained Entities are administered, and where Defendant therefore failed to

21   fulfill its statutory and contractual obligations to Plaintiffs.

22                                               Bargaining Agreement

23           10.     Defendant entered into the Northern California Glaziers Master Agreement (“Bargaining

24   Agreement”) between the Union and the Northern California Glass Management Association, requiring

25   employer contributions to Plaintiffs’ ERISA Funds, to the Union for union dues, and to the other plans

26   more fully described in the Bargaining Agreement. Plaintiffs are third party beneficiaries of the

27   Bargaining Agreement.
28

                                                               3
     COMPLAINT
     Case No.
                                                        P:\CLIENTS\GLACL\Product, Services & Labor 2\Pleadings\Products Service & Labor - Complaint 032420.docx
                 Case 3:20-cv-02063-JCS Document 1 Filed 03/24/20 Page 4 of 7




 1          11.     Under the terms of the Bargaining Agreement, Plaintiffs’ Trustees are authorized to

 2   collect monies due by Defendant to the following entities: the IUPAT Finishing Trades Institute, the

 3   IUPAT Labor-Management Cooperation Initiative, the Work Preservation Fund, the Skills, Safety,

 4   Supervisor & Survival Training Awards Recognition (STAR) Program, Inc., the Northern California

 5   Glass Management Association Industry Fund, and the IUPAT Political Action Together-Political

 6   Committee (collectively referred to herein as the “Bargained Entities”). Plaintiffs’ Boards of Trustees

 7   have been authorized to collect and distribute monies due to the Bargained Entities as well as dues due

 8   to the Union under the Bargaining Agreement and Trust Agreements.

 9          12.     Under the Bargaining Agreement and the governing documents of ERISA Plaintiffs (the

10   “Trust Agreements”), which are incorporated into the Bargaining Agreement and made binding on

11   Defendant, Defendant is required to regularly pay to ERISA Plaintiffs, the Bargained Entities, and the

12   Union, certain sums of money, the amounts of which are determined by the hours worked by

13   Defendant’s employees. Contributions are due on the fifteenth (15th) day of the month following the

14   month hours were worked, and considered delinquent if not received by the last day of that month.

15   Defendant is also required, pursuant to the Bargaining and Trust Agreements, to pay liquidated damages

16   in the amount of ten percent (10%) for each delinquent contribution, but in the amount of twenty percent

17   (20%) for each delinquent contribution which is the subject of litigation. Moreover, the Bargaining and

18   Trust Agreements provide that interest accrues on delinquent contributions at the rates reasonably set by
19   the Trustees from the day contributions become delinquent, which is the first (1st) day of the month

20   following the month in which payment was due, until paid.

21          13.     The Bargaining Agreement further requires Defendant to maintain time records or time

22   cards, and to submit any and all relevant records to Plaintiffs for examination to determine whether

23   Defendant is making full and prompt payment of all sums required to be paid by it to Plaintiffs. Should

24   an audit of Defendant’s records reveal Defendant has failed to provide full and prompt payment of all

25   sums due, Defendant must reimburse Plaintiffs for the amounts due, including audit fees, in addition to

26   any other obligations pursuant to the Bargaining and Trust Agreements.

27          //
28          //

                                                           4
     COMPLAINT
     Case No.
                                                    P:\CLIENTS\GLACL\Product, Services & Labor 2\Pleadings\Products Service & Labor - Complaint 032420.docx
                Case 3:20-cv-02063-JCS Document 1 Filed 03/24/20 Page 5 of 7




 1                                               Factual Allegations

 2          14.     Defendant has also failed and refused to pay contributions due for work performed by

 3   Defendant’s employees during the period from September 2019 through February 2020. Liquidated

 4   damages and interest have been incurred and are owed to Plaintiffs for the unpaid contributions for these

 5   months.

 6          15.     Defendant has failed and refused to pay liquidated damages and interest that have been

 7   incurred and are owed to Plaintiffs for late-paid contributions for the months of July and August 2019.

 8          16.     Plaintiffs are also entitled to recover any and all other contributions, and all liquidated

 9   damages and interest on delinquent contributions not specified above, found due on timecards, audit, or

10   otherwise, including estimated contributions for any months Defendant failed to report to Plaintiffs,

11   through the time of Judgment through the time of Judgment. Plaintiffs reserve the right to conduct an

12   audit to determine whether there are any additional amounts due from Defendant.

13                                      FIRST CAUSE OF ACTION
       For Payment of Delinquent Contributions, Interest, Liquidated Damages, Attorneys’ Fees and
14                                     Costs Against Defendant
15          17.     Plaintiffs re-allege and incorporate by reference paragraphs 1 through 16, above.
16          18.     Defendant has a contractual duty to timely pay the required contributions to Plaintiffs and
17   the Bargained Entities, and to timely pay dues to the Union, pursuant to the Bargaining Agreement and
18   Trust Agreements. Defendant also has a contractual duty under the Bargaining Agreement, and Trust
19   Agreements incorporated therein, to permit an audit of its records to determine whether it is making full
20   and prompt payment of all sums required to be paid by it to Plaintiffs, and to pay Plaintiffs all amounts
21   found due as a result of an audit, including audit fees.
22          19.     In addition, Defendant has a statutory duty to timely make the required payments to
23   Plaintiffs under ERISA § 515, 29 U.S.C. § 1145, and LMRA § 301(a).
24          20.     By failing to make the required payments to Plaintiffs, Defendant breached the
25   Bargaining Agreement and is in violation of ERISA § 515, 29 U.S.C. § 1145, and LMRA § 301(a).
26          21.     Defendant’s failure and refusal to pay the required contributions was at all times, and still
27   is, willful. Defendant continues to breach the Bargaining Agreement, and incorporated Trust
28   Agreements, by failing to pay all amounts owed as alleged. Said refusal is unjustified and done with

                                                             5
     COMPLAINT
     Case No.
                                                      P:\CLIENTS\GLACL\Product, Services & Labor 2\Pleadings\Products Service & Labor - Complaint 032420.docx
                 Case 3:20-cv-02063-JCS Document 1 Filed 03/24/20 Page 6 of 7




 1   knowledge and intent.

 2          22.     ERISA Plaintiffs are without an adequate remedy at law and will suffer continuing and

 3   irreparable injury, loss and damage unless Defendant is ordered specifically to perform all obligations

 4   required on Defendant’s part to be performed under ERISA, 29 U.S.C. §§ 1101-1381, the LMRA, 29

 5   U.S.C. §§ 141-197, and the Bargaining and Trust Agreements, and is restrained from continuing to

 6   refuse to perform as required thereunder.

 7          23.     This Court is authorized to issue injunctive relief based on the traditional standard. As set

 8   forth above, ERISA Plaintiffs have a strong likelihood of success on the merits. There is the possibility

 9   that ERISA Plaintiffs’ Trust Funds and their participants will suffer irreparable injuries. The balance of

10   hardships and advancement of public interest favor ERISA Plaintiffs.

11          24.     This Complaint does not in any manner relate to statutory withdrawal liability that may or

12   may not be assessed against Defendant. ERISA Plaintiffs expressly reserve the right to pursue any such

13   withdrawal liability claims against Defendant as provided by ERISA Plaintiffs’ Plan Documents, Trust

14   Agreements, and the law.

15                                                        Prayer

16   WHEREFORE, Plaintiffs pray as follows:

17          1.      For a judgment against Defendant as follows:

18                  (a)         Any unpaid contributions, due at time of Judgment, including those specified
19   above as well as any other contributions determined as due by audit, timecards, or otherwise, including

20   estimated contributions for any months Defendant fails to report to Plaintiffs, pursuant to ERISA §

21   502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A);

22                         i.          To ERISA Plaintiffs and the Bargained Entities, in accordance with

23   ERISA § 502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A) and the Bargaining Agreement;

24                        ii.          To the Union in accordance with the Bargaining Agreement.

25                  (b)         Liquidated damages on all late-paid and unpaid contributions in an amount

26   provided for under the Bargaining and Trust Agreements, and with respect to ERISA Plaintiffs, ERISA

27   § 502(g)(2)(c), 29 U.S.C. § 1132(g)(2)(c).
28                  (c)         Interest on all late-paid and unpaid contributions at the rates set in accordance

                                                               6
     COMPLAINT
     Case No.
                                                        P:\CLIENTS\GLACL\Product, Services & Labor 2\Pleadings\Products Service & Labor - Complaint 032420.docx
                  Case 3:20-cv-02063-JCS Document 1 Filed 03/24/20 Page 7 of 7




 1   with the Bargaining Agreement, the Trust Agreements, and ERISA § 502(g)(2)(B), 29 U.S.C. § 1132

 2   (g)(2)(B).

 3           2.        Plaintiffs’ reasonable attorneys’ fees and costs of this action, including any audit fees, in

 4   accordance with ERISA § 502(g)(2)(D) and (E), 29 U.S.C. § 1132(g)(2)(D) and (E); and in accordance

 5   with the Bargaining Agreement for all Bargained Entities; and with LMRA § 301, 29 U.S.C. § 185, for

 6   all Plaintiffs.

 7           3.        For an order,

 8                     (a)    requiring that Defendant comply with its obligations to Plaintiffs under the terms

 9   of the Bargaining Agreement and the Trust Agreements;

10                     (b)    enjoining Defendant from violating the terms of those documents and of ERISA;

11   and;

12                     (c)    enjoining Defendant from disposing of any assets until said terms have been

13   complied with, and from continuation or operating of Defendant’s business until said terms have been

14   complied with.

15           4.        That the Court retain jurisdiction of this case pending compliance with its orders.

16           5.        For such other and further relief as the Court may deem just and proper.

17

18   DATED: March 24, 2020                                   SALTZMAN & JOHNSON LAW CORPORATION
19
                                                      By:                             /S/
20                                                           Luz E. Mendoza
                                                             Attorneys for District Council 16 Northern
21                                                           California Health and Welfare Trust Fund, et al.
22

23

24

25

26

27
28

                                                               7
     COMPLAINT
     Case No.
                                                        P:\CLIENTS\GLACL\Product, Services & Labor 2\Pleadings\Products Service & Labor - Complaint 032420.docx
